IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                No. 97-20197

                              Summary Calendar


UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                                     versus
MICHAEL ANTHONY SOLIS,
                                                Defendant-Appellant.




               Appeal from the United States District Court
                    For the Southern District of Texas
                              (CR-H-96-152-4)


                               March 23, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

       Michael Anthony Solis appeals his conviction and sentence for

conspiracy to possess cocaine with the intent to distribute and

aiding and abetting possession of cocaine with the intent to

distribute.      See 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(A); 18 U.S.C.

§ 2.       Solis argues that the district court failed to comply with

the dictates of Fed. R. Crim. P. 11(c)(1) and (f) in accepting his

guilty      plea.     He   further   contends   that   the   district   court


       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
erroneously enhanced his sentence on the ground that he was a

supervisor or manager of the conspiracy.   Finally, Solis maintains

that the district court should have reduced his sentence because he

played only a minor role in the offense.

     The district court complied with the dictates of Fed. R. Crim.

P. 11(c)(1) and (f) in conducting the plea colloquy with any

deficiencies amounting only to harmless error.   See United States

v. Johnson, 1 F.3d 296, 302 (5th Cir. 1993) (en banc); United

States v. Adams, 961 F.2d 505, 511-12       (5th Cir. 1992).     In

addition, the district court did not clearly err in imposing the

enhancement for manager or supervisor status. See United States v.

Okoli, 20 F.3d 615, 616 (5th Cir. 1994).   The district court also

properly refused to reduce Solis’s sentence on the ground that he

was a minor participant in the offense.      See U.S.S.G. § 3B1.2

commentary; see also United States v. Mueller, 902 F.2d 336, 345

(5th Cir. 1990).

     The judgment of the district court is AFFIRMED.




                                2